Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 19 December 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston Decbr: 19th. 1806

I am rejoiced my best friend to find by your last that you have at length recieved one of my letters your anxiety must have been great but I flatter myself that you know me too well to have suspected me of negligence I every hour feel your absence more, sensibly and shall most heartily happy when the period arrives which is to restore you to us three long months must yet elapse before I can enjoy that pleasure the Children are both tolerably well though George is still troubled with his cough the French goes on as usual I have accidentally met with what I think a very good french Spelling Book with which they are excessively delighted with it because it is full of Pictures
I thank you for the letters of our famous governors you have done ample justice to General W.s As to General E. I am told he indulges in intoxication to such an excess I presume he is not conscious of what he says himself he is quite out of fashion here which is not wonderful I am only astonished at his ever having been thought any thing of any where—
Adieu my best beloved friend remember me affectionately to all my friends and believe me most sincerely and affectionately yours
L. C. AdamsIt is a great question here who is to be Collector—
